Judge FEARNOW
(concurring in part and in the result):
Although I can understand why my fellow judges have interpreted and responded to the decision of the Court of Appeals for the Armed Forces in U.S. v. Townsend, 43 MJ 205 (1995) (Townsend III), in the way they have, I do not agree with their understanding of the views provided to us by our superior court concerning extra-record material. The seeds for our difference in interpretation are planted in the multiple opinions provided in Townsend III and the somewhat varying direction provided in each of those opinions. In an attempt to clarify what I perceive to be the undertaking submitted to us by the remand of this case for a second time, I will specify what I see as the significant points of the history of the case and the specific issue presently before us for resolution.
The Court of Appeals has characterized our holding in U.S. v. Webster, 37 MJ 670 (CGCMR 1993), as a decision that Article 8-H-5, U.S. Coast Guard Personnel Manual, “was not sufficiently shown in that case to be properly promulgated by a qualified officer.” Townsend III, 43 MJ at 206. When, in U.S. v. Townsend 39 MJ 784 (CGCMR 1994) (Townsend II), we reviewed this case for the first time on remand from the Court of Appeals under an order that it be considered in light of the holding in Webster, the Court of Appeals believes we distinguished Webster and found that its holding that the regulation at issue was not sufficiently proven to be a valid general regulation, did not apply in Townsend because appellant’s counsel had affirmatively waived any issues concerning the regulatory offense during oral argument. Townsend III, 43 MJ at 206. Simply stated, the Court of Appeals, in again remanding this case, is indicating that this Court’s invocation of waiver in the remand decision is not an acceptable basis for refusing to apply our Webster holding that Article 8-H-5 is not proven to be a lawful general regulation. To uphold the identical regulation that is the basis for the remaining finding of guilty in Townsend, it must be supported by facts in the record showing it was properly promulgated.
In his lead opinion, Judge Sullivan states that after our decision not to follow Webster, the issue presented to the Court of Appeals in its subsequent review of Townsend, is *526“whether Article 8-H-5, U.S. Coast Guard Personnel Manual, Commandant Instruction M.1000.6A, as it existed on November 20, 1990, was part of a lawful general order or regulation.” Of more particular concern is “whether the promulgating authority for the violated regulation was a commander recognized in paragraph 16c(1)(a)” of the .MCM. Because, in his view, this Court did not “analyze appropriate regulations in the Coast Guard to determine the significance of the signature” of the officer signing the promulgating order for the regulation, Judge Sullivan directs us on this second remand to “answer the regulatory question that was left unanswered in” our first remand opinion.
Judge Cox states that following our remand opinion the issue is simply whether or not “the regulation is a lawful general regulation issued by one empowered to make such edicts.” He indicates that his conclusion is that the answer to that question is no, but that he can join in the lead opinion’s decision to remand that question again to the Coast Guard Court of Criminal Appeals. Townsend III, 43 MJ at 210.
In his concurring opinion, Judge Wiss concluded our responsibility in again considering this appeal is “simply to consider whether, in light of [the Coast Guard Court of Criminal Appeals] decision in U.S. v. Webster, ... there is evidence that the regulation in question was issued by direction of the Commandant.” Toimsend III, 43 MJ at 212.
At the risk of undue repetition, I believe the three judges in the majority are saying the same thing in slightly varying ways; i.e., ‘[I]f the order found invalid in Webster * for failure of proof is to be sustained in Townsend, identify the evidence that proves the Commandant of the Coast Guard directed that the order be issued.’ This interpretation is in my opinion confirmed by Judge Gierke’s dissenting opinion, where he argued against another remand of the case. He stated that “[I]f the evidence is legally insufficient, ' [the Court of Criminal Appeals for the Armed Forces] should set aside the findings of guilty. A failure of proof cannot be cured by remand.” Townsend III, 43 MJ at 212.
I continue to believe that the fact that the order under consideration stated on its face that it was a lawful general order, combined with the presumption of regularity an order such as this is generally entitled to, is sufficient to prove beyond a reasonable doubt that the Commandant of. the Coast Guard directed that it be issued. However, if as the Court of Appeals for the Armed Forces majority opinions in Townsend III seem to imply, this is an unacceptable basis upon which to sustain the conviction, then there are no other facts available in the record of trial to support such a finding. And there is nothing this Court can do on remand to cure that lack of proof. Even if we have the power to conduct a factual review of the case under Article 66(c), UCMJ, we are limited to the evidence of record in conducting such a review. U.S. v. Bethea, 22 USCMA 223, 46 CMR 223 (1973); U.S. v. Mason, 45 MJ 483 (1997).
My brother judges on this Court have very understandably inferred that this case would not have been remanded again unless the Court of Criminal Appeals for the Armed Forces desired that this Court attempt to *527obtain additional facts to supplement the record on the question of the Commandant’s involvement in issuing the general order. They believe returning the case to us for another review of the record without the direction to seek additional information would be a somewhat futile step and one the Court of Appeals for the Armed Forces would not undertake. Subsequently, affidavits from Admiral Yost and other officers involved in issuing the regulation have been obtained and appended to the appellate record. The principal opinion considers these affidavits, but only for the purpose of responding to what Judge O’Hara and Chief Judge Baum believe is the request, if not direction, of our superior Court. Because I do not believe we have the authority to retry a ease based on affidavits, and the Court of Criminal Appeals for the Armed Forces could not grant us such authority even if they intended to, I cannot join that part of the opinion. As indicated above however, I do not think the Court of Appeals for the Armed Forces intended that we go beyond the record to respond to their question of whether the Commandant was personally involved in directing issuance of the order. Their direction to us can and should be read consistently with the rule of Bethea and Mason, supra.
Because I find that the record in this case is sufficient to affirm the conviction, I join that part of the lead opinion that reaches the same conclusion. However, if as previously indicated in their decision remanding this case to us, the majority of the Court of Appeals for the Armed Forces does not believe the existing record is sufficient, the newly developed information cannot be considered and reversal for failure of proof would seem to be the required result when this record is returned for their consideration a third time.
OPINION AND ORDER OF THE COURT IN RESPONSE TO APPELLANT’S MOTION FOR RECONSIDERATION FILED WITH THIS COURT ON
25 FEBRUARY 1997
O’HARA, Judge:
The appellant filed with this Court on 25 February 1997 a Motion to Reconsider our most recent decision in U.S. v. Townsend, 46 MJ 517 (C.G.Ct.Crim.App.1997). Relying on Rule 19, Courts of Criminal Appeals Rules of Practice and Procedures, the appellant asserts that his request is timely, being filed within 30 days of our decision, and that we have still have jurisdiction on remand because “the case has not been referred to the U.S. Court of Appeals for the Armed Forces” and “[n]o writ appeal has been filed in this case.”
On 3 March 1997, the government submitted a Reply to appellant’s motion, in which it opposed the reconsideration request. With its Reply, the government also moved “to attach Exhibit A, a copy of Appellant’s Petition for Grant of Review, pursuant to Rule 23, of this Court’s Rules of Practice and Procedure.” We hereby grant the government’s motion to attach, limiting our consideration of Exhibit A to this motion, as it may elucidate upon the ease’s present posture.
The government argues:
As indicated by Exhibit 1, Appellant petitioned the Court of Appeals for the Armed Forces (CAAF) for review on 20 February 1997 [5 days before the motion for reconsideration was filed with this Court]. Appellant’s petition was deemed filed when mailed under Rule 36 of the CAAF’s Rules of Practice and Procedure (the petition was returned as an unnecessary “duplicate” pleading because of the CAAF’s order that record shall be returned to CAAF following this Court’s review). Therefore, even if this Court were inclined to grant reconsideration in this case, it may lack jurisdiction to do so under Rule 19 of its Rules of Practice and Procedure (Reconsideration only permitted absent filing of a petition for grant of review before CAAF).
The government’s suggestion that we may lack jurisdiction at this juncture is well taken.
First of all, we note that Rule 19 does not address reconsideration of decisions made on remand from our superior court that include an accompanying order to return the record. The Rule deals with reconsideration of deci*528sions of the Service Courts where further action under Article 67, UCMJ, 10 U.S.C. 867, is required before the Court of Appeals may take cognizance of a case, but no later than 30 days after a decision is received by the parties. The Rule contemplates that cases will continue to be orderly processed, and the ability to reconsider can be foreshortened should a case be taken to the Court of Appeals by one of the parties. In other words, eases are not to be delayed in order for counsel to request reconsideration.
The Court of Appeals for the Armed Forces remanded this case in the following manner:
The 1994 decision of the United States Coast Guard Court of Military Review is set aside. The record of trial is returned to the General Counsel of the Department of Transportation for remand to the United States Coast Guard Court of Criminal Appeals for further review in accord with our opinion. Thereafter, the record will be returned directly to this Court for further review.
U.S. v. Townsend, 43 MJ 205, 208 (1995) (emphasis added).
Appellant asserts that we continue to hold jurisdiction over this case for the reasons stated at the outset, but he does not address the Court of Appeals’ order, directing that the record be “returned directly” to that Court. This direction can be construed to mean that, once we completed our review by issuing a decision, jurisdiction over the case was immediately vested solely in the Court of Appeals. It could also mean that “returned directly” included reasonable handling time for the record of tidal to be physically transferred back to that Court. And if the latter is the case, the question then becomes whether the 18 days to file this reconsideration motion falls within the inferred reasonable time. Because of this ambiguity, some further guidance in remand orders of this nature would be helpful in addressing the question of reconsideration authority of the Service Courts.
The issue is further muddied by appellant’s 20 February Petition for Grant of Review, even though it was duplicative of his original petition. Appellant’s action could indicate that he considered the reasonable time' within which his case was to be returned to the Court of Appeals concluded February 20th. His petition, renewing his request that the Court of Appeals review his case, could also be interpreted as an abandonment of any reconsideration by us. None of these facts bearing on the question of this Court’s jurisdiction to entertain a motion to reconsider are reflected in appellant’s motion.
Notwithstanding the foregoing, in the absence of guidance from our superior court and since the record of trial has not yet been returned to the Court of Appeals for the Armed Forces, we will assume for purposes of the instant motion that jurisdiction still lies with this Court, and we will act on appellant’s motion.
On consideration of Appellant’s Motion for Reconsideration in the above-styled case, filed with this Court on 25 February 1997, it is by the Court this 12th day of March 1997,
ORDERED:
That Appellee’s Motion for Reconsideration be, and the same is, hereby denied, and that the record of trial in this ease be immediately returned to the United States Court of Criminal Appeals of the Armed Forces without further delay.
Chief Judge BAUM and Judge FEARNOW concur.

 I question whether Webster is controlling precedent in this case. The Townsend trial had concluded before this Court decided Webster by holding that Section 8-H of the Coast Guard Personnel Manual was not proven to be a valid general order. The decision in Webster would have to be applied retroactively to apply to this case. Normally decisions in criminal cases are applied retroactively to cases still pending on direct appeal. However, there is an exception to retroactive application when a case establishes a new principle of law, by deciding an issue of first impression whose resolution is not clearly foreshadowed. See U.S. v. Parker, 8 MJ 584 (ACMR 1979), and cases cited therein; but cf. Griffith v. Kentucky, 479 U.S. 314, 107 S.Ct. 708, 93 L.Ed.2d 649 (1987), where it was held that a new “constitutional rule of criminal procedure" prohibiting the use of peremptory challenges to strike members of the defendant’s race from the jury, is entitled to retroactive application. The decision of this Court in Webster is one that was certainly not foreshadowed by existing precedent given the facts and the generally recognized presumption of regularity afforded to these types of orders. Likewise it is not a rule with constitutional implications. I would argue therefore, that the rule announced in Webster should not be considered in deciding the validity of the general regulation in this case.